Citation Nr: 0836138	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-32 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to a higher disability rating for restrictive 
lung disease, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to May 1999.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter, to include the issue of entitlement to service 
connection for hypertension, was remanded in January 2008.  
In a July 2008 rating decision, the RO granted entitlement to 
service connection for hypertension.  The grant of service 
connection for hypertension constituted a full award of the 
benefit sought on appeal as to that issue.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the 
veteran nor his representative submitted a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period.  Thus, those issues are not currently 
in appellate status.  Id.


FINDINGS OF FACT

1.  Disability variously described as bruxism and myofascial 
pain syndrome manifested during the veteran's period of 
active service.

2.  Restrictive lung disease is not manifested by FEV-1 of 56 
to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) 56 to 65 percent predicted.  


CONCLUSIONS OF LAW

1.  A disability variously described as bruxism and 
myofascial pain syndrome was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
rating for restrictive lung disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.97, Diagnostic Code 6845 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for bruxism, no 
further discussion of VCAA is necessary at this point with 
regard to this issue.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

With regard to his increased rating claim, the United States 
Court of Appeals for Veteran Claims (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for compensation 
was filed prior to enactment of the VCAA, and stems from a 
September 2000 rating determination.  In June 2001, November 
2006, April 2008, and May 2008 VCAA notices were issued to 
the veteran.  Collectively, the letters notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in June 2001, and November 
2006 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to initial 
certification of the veteran's claim to the Board.  
Additionally, this matter was remanded in January 2008, and 
thereafter, the RO issued VCAA letters to the veteran in 
April and May 2008.  Collectively, the contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In March 2006 and April 2008, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records and VA outpatient treatment 
records are on file.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in September 1999, 
August 2001, April 2007, and February 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service dental records dated in January 1999 reflect findings 
of mild attrition from nocturnal bruxing.  The veteran 
requested a nightguard.  Two weeks later, an examiner 
diagnosed of attrition from nocturnal bruxing, no tenderness 
to TMJs or muscles of mastication.  The veteran was fitted 
for a mouthguard.  In March 1999, the veteran requested a 
night guard.

At a September 1999 VA examination, the veteran reported use 
of a night guard.  He complained of pain and tenderness in 
the right and left TMJ.  He also experienced weakness in jaw 
masculature.  The examiner diagnosed bruxism (by history).  

In March 2008, the veteran underwent a VA examination.  He 
reported that during service, his roommate told him that he 
was grinding his teeth while sleeping, and he eventually 
developed bilateral jaw pain.  He was given a nightguard 
which he used sporadically.  At the time of the examination 
he complained of occasional bilateral jaw pains, pointing to 
areas about 3 centimeters anterior to both temperomandibular 
joints, especially when eating tougher foods or chewing gum.  
He also reported occasional ear and/or neck pains.  Upon 
physical examination, the examiner identified positive muscle 
pain in the masseter region, noting bruxism and clenching.  
The examiner's assessment was myofascial pain syndrome, but 
not TMJ.  The examiner opined that the syndrome was likely a 
result of the veteran's clenching and bruxing habits but the 
onset date was unknown and not determinable, but likely a 
lifelong behavior and/or predisposition for him.  

While the VA examiner opined that the veteran's clenching and 
bruxing habits were likely lifelong behavior traits, thus 
pre-existing entry into service, the Board notes that at the 
time of entrance into service, the veteran did not report any 
dental disability, to include bruxism or other dental pain.  
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that a 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003) (detailing legislative history 
relating to presumption of soundness and the possibility that 
the omission of the relevant language from 38 C.F.R. § 
3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) 
should be construed as consistent with the VA's pre-February 
1961 regulations).

Review of the claims folder reflects that there is no 
evidence of record to support the conclusion that the 
veteran's clenching and bruxing habits pre-existed entry into 
service.  While his clenching and bruxing habits may have 
been a lifelong behavior and/or predisposition for the 
veteran, the veteran himself stated that he was initially 
told during service that he was grinding his teeth while he 
slept.  While such VA opinion suggests a pre-existing 
condition, the Board has determined that such opinion cannot 
constitute clear and unmistakable evidence that his clenching 
and bruxing habits pre-existed service.  In light of the fact 
that service dental records reflect a diagnosis of bruxism, 
and that post-service objective medical evidence reflects a 
diagnosis of myofascial pain syndrome due to clenching and 
bruxing habits, the Board has determined that service 
connection is warranted for disability variously described as 
bruxism and myofascial pain syndrome.

II.  Increased disability rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the veteran's restrictive lung disease as 10 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6843.
The General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845) provides for a 100 
percent evaluation for findings that show Forced Expiratory 
Volume (FEV-1) less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

A September 1999 VA examination report reflects that an 
examination of the thorax was of normal configuration, lungs 
were clear to auscultation, and a chest x-ray was 
unremarkable.  Pulmonary function test showed a pre-
bronchodilator FVC of 96 percent of predicted value, FEV-1 of 
90 percent, ratio 78 percent, an FEF of 25/75, 81 percent of 
prediction.  Post bronchodilator FVC was 99 percent, FEV-1 
was 101 percent, and FEF of 25/75, 113 percent.  Lung volumes 
vital capacity was 96 percent of predicted value.  Total lung 
capacity was 85 percent and reserve volume was 42 percent.  

In June 2001, the veteran underwent pulmonary function 
testing.  FVC was 76 percent predicted, FEV-1 was 76 percent 
predicted, and FEV-1/FVC was .82 percent.  In August 2001, 
the veteran underwent a VA examination and the examiner noted 
that the June 2001 pulmonary function tests showed some 
variability between tests but overall appeared relatively 
normal.  The examiner also noted that his September 1999 
pulmonary function tests were normal.  

In April 2007, the veteran underwent a VA examination in 
which pulmonary function testing was conducted.  FVC was 70.8 
percent predicted, FEV-1 was 74.6 percent predicted, and FEV-
1/FVC was 82 percent.  DLCO-SB was 94.9 percent.  The Board 
notes, however, that the values were lower after use of a 
bronchodilator, not higher.  In this regard, the Board 
observes that under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible function and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  

In February 2008, the veteran underwent another VA 
examination.  The examiner was requested to review the April 
2007 pulmonary function test results as the results appeared 
inconsistent.  The examiner noted that the April 2007 testing 
showed a mild decrease of his FVC and his FEV-1, and after 
bronchodilation, there was further decrease in the FVC and 
FEV-1.  The examiner stated that this finding has no 
significance as bronchodilators are supposed to help any 
obstructive condition, but they do not usually make any 
difference regarding any other conditions like in restrictive 
lung disease, and they are not expected to worsen the 
pulmonary results.  Pulmonary function tests are really 
effort dependent, and the results after bronchodilator are 
essentially due to a poor effort during the reevaluation 
after the bronchodilator, and has no further explanation.  
Pulmonary function testing was conducted in March 2008 which 
showed FVC of 88 percent predicted, FEV-1 of 87 percent 
predicted, and FEV-1/FVC of 101 percent predicted.  The 
examiner noted that the technical quality and patient's 
performance maneuvers were acceptable for dynamic functions, 
static functions, and/or diffusion capacity, and the dynamic 
and static pulmonary function study as well as diffusion 
capacities were within normal limits.  

Having carefully reviewed the evidence, the Board concludes 
that the criteria for an evaluation in excess of 10 percent 
for restrictive lung disease are not met.  As detailed, per 
the August 2001 VA examiner, the September 1999 pulmonary 
function testing was normal, and the June 2001 pulmonary 
function tests while showing some variability between tests 
were relatively normal.  Likewise, the February 2008 examiner 
stated that the March 2008 pulmonary function testing was 
within normal limits.  Moreover, the pulmonary function test 
results of record do not show findings that approximate the 
criteria for a higher rating.  A 30 percent evaluation 
requires test results demonstrating FEV-1 of 70 percent or 
less, FEV-1/FVC of 70 percent or less, or DLCO (SB) of 65 
percent or less.  The totality of the objective evidence is 
against a finding that a rating in excess of a 10 percent 
rating.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a disability variously 
diagnosed as myofascial pain syndrome and bruxism is 
warranted.  To this extent, the appeal is granted.

Entitlement to a disability rating in excess of 10 percent 
for restrictive lung disease is not warranted.  To this 
extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


